Name: 86/330/EEC: Commission Decision of 23 June 1986 approving a programme relating to the treatment and marketing of quality cereals in the land of North Rhine Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  food technology;  regions of EU Member States;  management
 Date Published: 1986-07-24

 Avis juridique important|31986D033086/330/EEC: Commission Decision of 23 June 1986 approving a programme relating to the treatment and marketing of quality cereals in the land of North Rhine Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 201 , 24/07/1986 P. 0037*****COMMISSION DECISION of 23 June 1986 approving a programme relating to the treatment and marketing of quality cereals in the land of North Rhine Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/330/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Council Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 23 May 1985 the Government of the Federal Republic of Germany forwarded a programme relating to the treatment and marketing of quality cereals in the land of North Rhine Westphalia; Whereas the purpose of this programme is the expansion and improvement of reception, drying and storage facilities of quality cereals to adapt them to market demand and to raise the income of cereal growers in the area concerned; Whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains sufficient information, as required under Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the quality cereals produced in the land of North Rhine Westphalia; whereas the estimated time required for execution of the programme does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas however storage facilities at malsters premises created or improved in the aid of Community finance must be used solely for the storage of barley and not for the storage of malt; Whereas, moreover, approval of the programme does not affect the decisions to be taken pursuant to Article 14 of Regulation (EEC) No 355/77 concerning Community aid for projects, in particular as regards the existence of marketing outlets available for the quality cereal produced; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to the treatment and marketing of quality cereals in the land of North Rhine Westphalia forwarded by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 23 May 1985 is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 23 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1.